Citation Nr: 0523678	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  00-11 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent 
for fracture of the wing of the right ileum extending into 
acetabulum with traumatic arthritis of the right hip (right 
hip disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from July 1952 to April 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for residuals of right inguinal hernia repair, a 
right hip disability, and a right arm disability.  

The veteran was notified on August 31, 1999.  On May 24, 
2000, the RO received a notice of disagreement (NOD) to the 
assigned disability evaluations concerning the residuals of 
right inguinal hernia repair, a right hip disability, and a 
right arm disability.  A statement of the case (SOC) was 
issued on March 31, 2000.  The RO received the veteran's 
substantive appeal, VA Form-9, on June 26, 2000.  The veteran 
stated:

I wish to appeal issue 2. evaluation of 
fracture of right hip.  There has been 
continued deterioration of the (rt) hip 
since fracture.  

Therefore the Board shall only review that issue.

At the personal hearing held in February 2001, the veteran 
presented testimony regarding higher evaluations for 
residuals of right inguinal hernia repair and a right arm 
disability.  The Board considers these statements as claims 
for increased ratings for residuals of right inguinal hernia 
repair and a right arm disability.  Therefore these are 
referred to the RO for appropriate development.  
Additionally, during a March 2004 VA examination the veteran 
indicated he had to retire due largely to his right hip and 
arm disabilities.  This raises on the record a claim for a 
total disability rating for compensation purposes based on 
individual unemployability.  This claim is referred to the RO 
for appropriate action.


FINDING OF FACT

The service-connected right hip disability is manifested by 
arthritis, pain and weakness with abduction to 30/45 
(actual/normal) degrees, adduction to 20/30 degrees, internal 
rotation to 40 degrees, external rotation to 30/45 degrees, 
and posterior extension to 20 degrees; without evidence of 
ankylosis of the hip, or fracture, false joint, or nonunion 
of the femur.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
right hip disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5255 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

During this appeal the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  The VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist as well as, enhances the duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in August 
2003 and January 2005.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The August 2003 letter advised the 
veteran what information and evidence was needed to 
substantiate the claim.  The letter also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claim and 
enough information for the RO to request records from the 
sources identified by the veteran.  The January 2005 letter 
advised him of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the August 2003 letter advised 
him what information and evidence would be obtained by VA, 
namely, records like medical records and records from other 
Federal agencies.

A Statement of the Case (SOC) and supplemental statements of 
the case (SSOCs) were provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  He was also supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) in the March 2004 supplemental 
statement of the case (SSOC).  

Since this letter fully provided notice of all 4 elements, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1999.  However, the claimant still has the 
right to VCAA content-complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2003 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and additional SSOCs were provided to the 
veteran.  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  

Factual Background

The service medical records show that, in October 1969, the 
veteran was involved in an automobile accident.  He was a 
backseat passenger in a jeep that overturned.  He sustained 
fractures of the right arm and right hip.  

Based on in-service treatment, the RO in August 1999, granted 
service connection for fracture of the right hemipelvis 
involving the right ileum and extending into the right 
acetabulum.  A 10 percent evaluation was assigned, effective 
in February 1999.

The record contains VA outpatient records that date between 
March 1999 and December 2000.  VA outpatient record dated in 
September 1999 show that the veteran complained of right hip 
pain and weakness.  He had a normal gait and there was no 
gross tremor or motor weakness.  He had full range of motion 
of the right hip.  An X-ray report noted that post traumatic 
changes were suspected on the right iliac bone with 
degenerative changes of the hip bone.  Calcific trochanteric 
bursitis was also suspected.   

At a VA examination conducted in May 2000, the veteran 
reported that he sustained fractures to the right hip and arm 
when a mine exploded while on a tugboat in Vietnam.  On 
examination, his gait and posture were normal.  The range of 
motion of the right hip was reported as follows: Flexion was 
0-110 degrees, extension was 0-20 degrees, abduction was 0-20 
degrees, external rotation was 0-60 degrees, and internal 
rotation was 0-10 degrees.  There was a palpable defect on 
the superior right iliac bone.  There was also mild 
discomfort on deep pressure.  An X-ray revealed post 
traumatic changes suspected on the right iliac bone, 
degenerative changes of the hip bone, and suspected calcific 
trochanteric bursitis.  The diagnosis was degenerative 
arthritis, right hip bone, residuals trauma right iliac bone 
and calcific trochanteric bursitis.  

A personal hearing was held in February 2001.  The veteran 
reported his medical history.  He indicated that his symptoms 
included pain and weakness.  His disability made it more 
difficult to work as a salvage boat captain.

A VA examination was conducted in March 2001.  The range of 
motion of the right hip was reported as follows: Flexion 0-90 
degrees, extension 0-10 degrees, abduction 0-20 degrees, 
external rotation 0-40 degrees, and internal rotation 0 
degrees.  An X-ray revealed mild degenerative changes.  The 
diagnosis was traumatic arthritis, right hip.

The record contains VA outpatient records that date from July 
2001 to August 2003.  The veteran reported hip and leg pain 
on occasion.  

A VA examination was conducted in February 2004.  There was a 
nontender palpable bony prominence on the lateral aspect of 
the right hip.  There was subjective soreness on pressure on 
the muscle on the left aspect of the right hip.  The range of 
extension of the right hip while sitting was 20 degrees with 
tightness at the lateral and the posterior part of the right 
hip.  The range of motion of the right hip while standing was 
reported as follows: Abduction at 30/45 degrees, adduction at 
20/30 degrees, internal rotation at 0/40 degrees, external 
rotation at 30/45 degrees, and posterior extension at 20 
degrees.  

There was no pain during range of motion.  There was 
tightness inside the right hip and on the posterior aspect of 
the right hip.  There was no local heat, swelling, redness, 
or discoloration.  The veteran stated that he had no 
discomfort while sitting or lying, but had discomfort on 
walking, which was very limited due to pain.  He did not use 
a cane or other assistive device.  The pain was 5-6 on a 
scale of 10.  He reported that he took Tylenol with codeine 
as needed for pain.  The diagnosis was degenerative arthritis 
of both hips with deformity of the right ileum due to 
previous trauma and decreased range of motion of the right 
hip.  

Private medical records dated between November 2003 and May 
2004 show that the veteran was seen on several occasions for 
mostly unrelated disabilities.  For the most part, the 
veteran reported that he had no joint pain, swelling, 
stiffness, or limitation of joint motion.  In March 2004, he 
complained of having nightly leg cramps.  The diagnosis was 
restless leg syndrome.  

In May 2001, the RO increased the rating for the right hip 
disability to 30 percent disabling.  

Criteria and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

The veteran appealed the initial assignment of the evaluation 
for the service-connected right hip disability under 
Diagnostic Codes 5010 and 5255.  The Board has considered 
whether "staged" ratings are appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5255.  Malunion of the femur 
with moderate knee or hip disability warrants a 20 percent 
evaluation.  Id.  Malunion of the femur with marked knee or 
hip disability warrants a 30 percent evaluation.  Id.  
Fracture of surgical neck of the femur, with false joint or 
fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, weight bearing preserved with 
aid of brace warrants a 60 percent evaluation.  Id.  Fracture 
of the shaft or anatomical neck of the femur with nonunion, 
with loose motion, (spiral or oblique fracture) warrants an 
80 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5255.  There is no evidence of fracture, false joint or 
nonunion involving the femur.  The fractures have been shown 
to be healed, as evidenced by radiographic findings, and no 
competent medical examiner has indicated otherwise.  None of 
the criteria for the assignment of a 60 percent or greater 
disability rating have been met.

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. 4.71a, Diagnostic Code 5003.

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction. 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5251.  Under Diagnostic Code 
5252, limitation of flexion of the thigh to 45 degrees 
warrants a 10 percent evaluation; limitation to 30 degrees 
warrants a 20 percent evaluation; limitation to 20 degrees 
warrants a 30 percent evaluation; and limitation to 10 
degrees warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  Under Diagnostic Code 5253, limitation 
of rotation of the thigh, cannot toe-out more than 15 degrees 
or limitation of adduction, cannot cross legs warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  
Limitation of abduction of, motion lost beyond 10 degrees 
warrants a 20 percent evaluation.  Id.  The veteran's 
disability is already evaluated as 30 percent disabling and 
therefore, the veteran could not receive higher evaluations 
under these provisions.

Additional provisions, which are potentially applicable to 
the veteran's hip disability, include Diagnostic Codes 5250 
and 5254.  Diagnostic Code 5250 relates to ankylosis of the 
hip and Diagnostic Code 5254 requires a flail joint of the 
hip.  There is no medical evidence of ankylosis or flail 
joint of the hip and therefore, any application of these 
codes would be inappropriate.

Also when a diagnostic code provides for compensation based 
solely on limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered, and that 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Reconciling the various reports, the veteran's primary 
complaints are pain and weakness.  The Board has considered 
DeLuca v. Brown, in reaching its conclusion in this case.  
The functional loss due to pain, however, is adequately 
covered by the 30 percent under Diagnostic Code 5255 
("severe" hip impairment).  The actual limitation of 
motion, alone, would merit a lower rating.  The veteran has 
repeatedly complained of pain and, at the most recent VA 
examination, he reported that he has weakness and  stiffness.  
His pain occurs on walking, rather than sitting.  It is not 
so great as to require a cane or other assistive device.  
Neither pain nor any other factor approximates any applicable 
criteria for a higher rating, such as limitation of flexion 
to 10 degrees, or ununited fractures.  38 C.F.R. § 4.7.  

The veteran's representative has suggested a separate rating 
for arthritis.  Since the current rating is already based on 
pain, limitation of motion, and resulting impairment, a 
separate rating for arthritis would violate the rule against 
rating the same disability more than once.  38 C.F.R. § 4.14 
(2004).




ORDER

A disability evaluation greater than 30 percent for the right 
hip disability is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


